Citation Nr: 1510726	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  08-22 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to exposure to herbicides or as caused or aggravated by service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to November 1976 and from August 1980 to December 1991, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2009, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This issue was remanded in June 2009, March 2011, and December 2013.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

A VA examination was performed in May 2007, and the examiner provided an opinion as to whether the Veteran's current peripheral neuropathy of the upper and lower extremities and erectile dysfunction were caused by service-connected diabetes mellitus, but did not provide an opinion whether these disabilities were aggravated by his service-connected diabetes mellitus.  See 05/23/2007 VBMS entry, VA examination.  This matter was remanded in June 2009 to obtain an opinion regarding aggravation.  See 06/08/2009 VBMS entry, Remand BVA or CAVC.

Accordingly, a VA examination was conducted in December 2009.  See 12/09/2009 VBMS entry, VA examination.  However, after determining that there was no neuropathy in the upper extremities, the examiner did not provide the requested opinion.  

In the March 2011 Remand, it was discussed that in McClain v. Nicholson, 21 Vet. App. 319 (2007), the United States Court of Appeals for Veterans Claims held that so long as the veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied.  Therefore, an opinion on whether any previously existing peripheral neuropathy of both upper extremities was aggravated by the service-connected diabetes mellitus was to be provided.  Accordingly, the matter was remanded for a supplemental opinion from the December 2009 examiner to address the aggravation.  See 03/01/2011 VBMS entry, Remand BVA or CAVC.  

In December 2013, this matter was remanded again as the March 2011 opinion obtained did not address the question of aggravation at all.  See 03/24/2011 VBMS entry, VA examination; 12/09/2013 VBMS entry, Remand BVA or CAVC.  

In March 2014, the Veteran underwent a VA examination.  The examiner opined that the Veteran's peripheral neuropathy is not as likely as not due to diabetes mellitus as his symptoms were present prior to the diagnosis of diabetes.  The examiner commented that the Veteran had documented decreased lower extremity sensation bilaterally in 2003 and he continues to have decreased lower extremity sensation with no weakness and DTR's 1+ to 2+ bilaterally.  Thus, the examiner stated that there is no significant increase in physical findings on examination and the progression of the Veteran's peripheral neuropathy is not beyond its normal progression.  Such statement, however, does not address the Veteran's peripheral neuropathy affecting the upper extremities.  Thus, the March 2014 VA opinion fails to address the question of aggravation.  See 03/06/2014 VBMS entry, Medical Records: C&P Exam.

Accordingly, the case is REMANDED for the following action:

1.  Request that a VA physician with appropriate expertise review the Virtual folder to assess the etiology of the Veteran's peripheral neuropathy of the upper extremities.  

After reviewing the Virtual folder, to include the VA examinations of record, the examiner should opine as to whether the Veteran's peripheral neuropathy of the upper extremities is at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by diabetes mellitus?  

The examiner must provide reasons for this opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and his reports must be considered in formulating the requested opinion.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinion cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

An examination should be scheduled only if deemed necessary by the VA examiner.

2.  To avoid further remand, the RO/AOJ should review the VA opinion to ensure compliance with the above.

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



